                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

REID BIGLAND,
                                                    Case No.: 19-11659
                Plaintiff,                          Hon. Gershwin A. Drain
v.


FCA NORTH AMERICA HOLDINGS,
LLC; et al.,

          Defendants.
___________________________/

       OPINION AND ORDER DENYING DEFENDANTS’ MOTION TO
     TRANSFER UNDER 28 U.S.C. § 1404(a), AND, ALTERNATIVELY, TO
      DISMISS UNDER RULE 12(b)(6) [#18] AND DENYING WITHOUT
     PREJUDICE PLAINTIFF’S MOTION FOR LEAVE TO FILE SECOND
                    AMENDED COMPLAINT [#17]

     I.      INTRODUCTION

          Defendants removed the instant action from the Oakland County Circuit

Court on June 5, 2019. Plaintiff Reid Bigland filed a First Amended Complaint on

June 12, 2019, raising claims under the Whistleblowers’ Protection Act, MICH.

COMP. LAWS § 15.361 et seq., the Dodd-Frank Wall Street Reform and Consumer

Protection Act, 15 U.S.C. § 78u-6, as well as a claim alleging violation of

Michigan public policy and a claim for unjust enrichment.

          Presently before the Court is the Defendants FCA North America Holdings,

LLC’s, FCA US LLC’s and Fiat Chrysler Automobiles, N.V.’s Motion to Transfer
under 28 U.S.C. § 1404(a) and, Alternatively, to Dismiss under Rule 12(b)(6), filed

on June 25, 2019. Plaintiff filed a Response in Opposition on July 17, 2019 and

Defendants filed a Reply brief on July 31, 2019.     Also, before the Court is the

Plaintiff’s Motion for Leave to File Second Amended Complaint, filed on June 24,

2019. Defendants filed a Response on July 8, 2019 and Plaintiff filed his Reply on

July 15, 2019. A hearing on these matters was held on October 3, 2019.

         For the reasons that follow, the Court will deny Defendants’ Motion to

Transfer and, Alternatively, to Dismiss under Rule 12(b)(6) and will deny without

prejudice Plaintiff’s Motion for Leave to File Second Amended Complaint.

   II.     FACTUAL BACKGROUND

         Plaintiff has worked for what is now Defendant Fiat Chrysler Automotive,

N.V. since 1997. ECF No. 10, PageID.73. Plaintiff has been promoted numerous

times during his employment with Defendant and currently has the following

positions at the company: Chairman, President, and CEO of Fiat Chrysler Canada;

Head of US Sales; Head of US Fleet; and Global Head of Ram Brand. Id. at

PageID.76. Plaintiff also sits on several corporate decision-making committees.

Id. at PageID.77.

         Due to litigation filed by a dealership owner and investors regarding

Defendants’ monthly sales reporting, Defendants’ Internal Audit and Legal

departments analyzed Defendants’ monthly sales reporting practices and found no


                                         2
wrongdoing. Id. at PageID.80. However, at the suggestion of counsel, Defendants

self-reported their methodology for reporting monthly sales to the U.S. Securities

and Exchange Commission (“SEC”). Id. In July of 2016, Defendant Fiat Chrysler

Automobiles N.V. voluntarily changed its system for reporting monthly sales and

restated its monthly sales numbers for the previous five years to reflect its new

reporting methodology. Id.

      Based on Defendants’ self-report to the SEC, the SEC began an

investigation into Defendants’ former monthly sales reporting practices. Id. As part

of the investigation, the SEC requested that Plaintiff meet with investigators. Id. at

PageID. 81. Plaintiff testified under oath before the SEC that the monthly sales

reporting practices at issue were in place long before Plaintiff became Head of U.S.

Sales and that he followed these procedures. Id. at PageID.81. In late 2018, the

SEC suggested that Plaintiff admit to some wrongdoing as to Defendants’ monthly

sales reporting. Id. The SEC also suggested a resolution involving some penalty

to FCA. Id. Because Plaintiff did not engage in any wrongdoing, he declined to

admit any wrongdoing. Id.

      As of late 2018, Plaintiff believed that the SEC did not have an accurate

understanding of Defendants’ reporting methodologies. Id. at PageID.82. In order

to ensure that the SEC had all relevant information, Plaintiff submitted a White

Paper to the SEC in early 2019 which set forth the monthly sales reporting


                                          3
methodology he inherited, his use of this protocol, Defendants’ knowledge of the

methodology and, lastly, Plaintiff summarized his testimony before the SEC. Id.

Plaintiff provided Defendants a copy of the White Paper prior to submitting it to

the SEC. Id.

      Plaintiff asserts that his unwillingness to act as a scapegoat for Defendants’

30-year sales reporting methodology and candor regarding Defendants’ knowledge

of this practice prior to and during Plaintiff’s tenure as head of U.S. Sales caused

Defendants to retaliate against Plaintiff less than two months after submission of

the White Paper. Id. at PageID.84.           Specifically, Plaintiff maintains that

Defendants have retaliated by withholding some of Plaintiff’s compensation. Id.

Plaintiff’s compensation consists of three components: base pay; an annual bonus;

and “Long Term Incentive” stock options. Id. at PageID.77. With no forewarning,

on March 8, 2019, Global Human Resources Chief Linda Knoll advised Plaintiff

that Defendants had decided to indefinitely defer his annual bonus for 2018 and

payout of shares. Id. at PageID.84. While Defendants alluded to an internal

investigation, Plaintiff has never been given a specific reason behind the

Defendants’ decision to withhold Plaintiff’s compensation. Id. However, he was

informed that Defendants were angry that he sold his shares in the company, and

Defendants have admitted that his compensation was withheld, in part, because of

this sale. Id. at PageID.85.


                                         4
   III.    LAW & ANALYSIS

    A. Motion to Transfer and/or Motion to Dismiss

          1. Standard of Review

      Title 28 U.S.C. § 1404(a) provides that “[f]or the convenience of the parties

and witnesses, in the interest of justice, a district court may transfer any civil action

to any other district or division where it might have been brought or to any district

or division to which all parties have consented.” Continental Grain Co. v. Barge

F.B.L.-585, 364 U.S. 19, 27 (1960). The district court has broad discretion to grant

or deny a motion to transfer, so long as jurisdiction is proper in either court.

Phelps v. McClellan, 30 F.3d 658, 663 (6th Cir. 1994).

      There are several factors the district courts should consider when deciding

whether or not to transfer under 28 U.S.C. § 1404(a). Moses v. Business Card

Express, Inc., 929 F.2d 1131, 1137 (6th Cir. 1991). The private interest factors

include (1) convenience of the parties and witnesses, (2) accessibility of sources of

proof, (3) the costs of securing testimony from witnesses, (4) practical problems

associated with trying the case in the least expensive and most expeditious fashion,

and (5) the interests of justice. Id. The public interest factors include (1) the

relative congestion in the courts of the two forums, (2) the public’s interest in

having local controversies adjudicated locally, and (3) the relative familiarity of

the two courts with the applicable law. Id. In the ordinary case, the party seeking


                                            5
a § 1404(a) transfer must bear the burden of establishing the existing forum is

inconvenient. Amphion, Inc. v. Buckeye Elec. Co., 285 F. Supp.2d 943, 946 (E.D.

Mich. 2003).

      However, when evaluating a § 1404(a) request for transfer premised on a

valid, mandatory and enforceable forum selection clause, the § 1404(a) analysis

changes. Atl. Marine Constr. Co. v. United States Dist. Court, 571 U.S. 49, 63

(2013) (“The presence of a valid forum-selection clause requires district courts to

adjust their usual § 1404(a) analysis . . . .”). In this situation, the plaintiff’s choice

of forum is given no weight and the plaintiff “must bear the burden of showing

why the court should not transfer the case to the forum to which the parties

agreed.” Id. Additionally, “a court evaluating a defendant’s § 1404(a) motion to

transfer based on a forum-selection clause should not consider arguments about the

parties’ private interests.” Id. Rather, the court is to evaluate public interest

factors only. Id. Where the parties have agreed to a valid forum selection clause,

the district court should ordinarily transfer the case to the forum specified in the

clause because “[i]n all but the most unusual cases, [] the interest of justice is

served by holding parties to their bargain.” Id. at 66.

        2. The Operative Agreements

      Defendants move this Court to transfer this action to the U.S. District Court

for the District of Delaware, or, alternatively, to dismiss the Amended Complaint


                                            6
on the grounds that pursuant to a valid forum selection clause, Plaintiff and

Defendants agreed that any dispute between Plaintiff and Defendants regarding the

terms of Plaintiff’s equity awards would be exclusively brought in federal or state

court in Delaware.

      Specifically, Defendants refer the Court to the Equity Incentive Plan (the

“Plan”), which designates Delaware as the exclusive jurisdiction for any matter

relating to the Plan:

      BY ACCEPTING ANY AWARD UNDER THE PLAN, THE
      PARTICIPANT EXPRESSLY AND IRREVOCABLY AGREES TO
      SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY
      FEDERAL OR STATE COURT LOCATED IN WILMINGTON,
      DELAWARE, UNITED STATES OF AMERICA IN RESPECT OF
      ANY MATTER RELATING TO THE PLAN THAT IS NOT
      OTHERWISE ARBITRATED OR RESOLVED IN ACCORDANCE
      WITH SECTION 21 HEREOF, INCLUDING, WITHOUT
      LIMITATION, ANY ACTION OR PROCEEDING TO COMPEL
      ARBITRATION OR TO ENFORCE AN ARBITRATION AWARD.

ECF No. 18-2, PageID.199.

      Plaintiff counters that his Employment Agreement controls the parties’

dispute over the appropriate forum in this case. The Employment Agreement,

effective December 20, 2016, “is intended to provide payments and benefits to the

executive as a member of the Group Executive Council.”            ECF No. 23-1,

PageID.753. The Employment Agreement states in pertinent part:




                                         7
      3. Compensation

      A. Base Salary and Bonus. The Company will pay the Executive a
      base salary as determined by the Company from time to time. The
      Executive will also be eligible for an annual cash bonus as determined
      for each year by the Company in its discretion and in accordance with
      the plans and arrangements that may be in effect from time to time.

                          *             *            *

      B. Benefits. During the period of employment and while the
      Executive serves on the GEC, except as otherwise expressly provided,
      the Executive will be entitled to participate in employee benefit and
      other plans, policies and programs and benefits on a basis consistent
      with those provided generally to other members of the GEC in the
      same country of employment.

Id. at PageID.753-54.     The Employment Agreement further states that “[t]his

agreement embodies the complete agreement and understanding among the parties

and supersedes and preempts any prior understandings, agreements, or

representations by or among the parties, written or oral, that may have related to

the subject matter hereof in any way . . . .” Id. at PageID.760.

      Plaintiff argues that the Employment Agreement’s written integration clause

is conclusive evidence that the parties intended it to be the final and complete

expression of their agreement as to Plaintiff’s compensation.            Because the

Employment Agreement integrated the Plan and does not contain a forum selection

clause, Plaintiff maintains that the alternate analysis for § 1404(a) motions set forth

in Alt. Marine is not warranted here.



                                            8
      Plaintiff’s argument is not well taken. The Employment Agreement only

governs Plaintiff’s base salary and annual bonus. The Plan states that its purpose

“is to set forth principles and rules, which govern the grant of stock-based awards”

that “shall not be deemed a part of a Participant’s compensation[.]” ECF No. 18-2,

PageID.189, 199.     Moreover, if the Plan was nullified by the Employment

Agreement, Plaintiff could have no expectation or entitlement to the equity awards

governed by the Plan.

       3. Is the Forum Selection Clause Mandatory and Enforceable?

      Plaintiff has not advanced any meritorious arguments suggesting that the

forum selection clause is permissive or unenforceable. A forum selection clause

may be unenforceable if:      1) it was obtained by fraud, duress, the abuse of

economic power or other unconscionable means, 2) the designated forum would be

closed to the suit or would not handle it effectively or fairly, or 3) the designated

forum would be so seriously inconvenient forum that to require plaintiff to bring

suit there would be unjust. See Security Watch, Inc. v. Sentinenl Sys., 176 F.3d

369, 375 (6th Cir. 1999) (quoting Restat. 2d Conflict of Laws, § 80 (2nd 1998)

(internal quotation marks omitted)). The forum-selection clause states that “[b]y

accepting any award under the plan,” each participant of the Plan “expressly and

irrevocably agrees” to the exclusive jurisdiction in Delaware. ECF No. 18-2,

PageID.199.


                                          9
      Plaintiff alleges that he accepted “stock payout[s]” in 2016, 2017 and 2018.

ECF No. 10, PageID. 79. Thus, Plaintiff’s claim that he did not sign the Plan is of

no consequence. Transp. Sys., LLC v. Pace Runners, Inc., No. 18-11458, 2018

U.S. Dist. LEXIS 130262, *5 n.5 (E.D. Mich. Aug. 3, 2018) (“It is well-established

in contracts law that when both parties perform under the contract, performance

constitutes acceptance even if there is an irregularity with the signatures or other

formal acceptance details.”). Lastly, the forum-selection clause is “mandatory”

because it “dictates an exclusive forum for litigation.” Quicken Loans Inc. v.

RE/MAX, LLC, 216 F. Supp.3d 828, 833 (E.D. Mich. 2016).

       4. Does the Forum Selection Clause Govern All of Plaintiff’s Claims?

     The difficulty with respect to accepting Defendants’ argument that a forum

selection clause governs this matter is that the Plan only relates to “[s]tock-based

awards to eligible top performers and key leaders of the Company . . . .” Id. at

PageID.189 (“The purpose of the Plan is to set forth principles and rules, which

govern the grant of Stock-based awards to eligible top performers and key leaders

of the Company . . . .”) (emphasis supplied).           Plaintiff’s claims concern

Defendants’ purported retaliatory withholding of two forms of his compensation:

the bonus and stock award. The purported retaliatory withholding of Plaintiff’s

bonus is not governed by the Plan, and therefore any claims associated with

Plaintiff’s bonus would not fall within the Plan’s forum selection clause.


                                         10
     Defendants argue that the Court should transfer all of Plaintiff’s claims even

though Plaintiff’s annual bonus does not derive from the Plan. Defendants assert

that Plaintiff does not differentiate between his alleged entitlement to stock

payments and an annual bonus, rather both forms of compensation are lumped

together in each of his four counts.      Defendants further argue that Plaintiff’s

allegations are that Defendants withheld both forms of compensation for the same

improper reason, thus adjudication of these claims will be based on the same

witnesses and evidence.

      Defendants rely on Wilson v. 5 Choices, LLC, 776 F. App’x 320 (6th Cir.

Jun. 12, 2019), however this case is distinguishable from the facts present here. In

Wilson, the plaintiffs sued various defendants alleging RICO conspiracy and fraud

related to the sale of real property. Id. at 322. The contracts at issue all contained

forum selection clauses requiring that suit be brought in Utah. Id. The plaintiffs

argued that not all of their claims were subject to a forum selection clause because

some of the defendants were not parties to the subject real property agreements

containing the clause. Id. at 329.

      The Wilson court determined that transfer of the entire action was

nonetheless appropriate because “the alleged conduct of the non-[contracting

defendants] is so closely related to the contractual relationships that the forum-

selection clauses apply to all the [d]efendants.” Id. The Wilson court reasoned that


                                          11
the plaintiffs “should not be allowed to escape the enforceable forum-selection

clauses they had with the privity defendants merely by instead suing those

Defendants’ non-privity affiliates to recover on the very contracts containing the

forum-selection clause.” Id. This is unlike the situation here where Plaintiff’s

bonus-based allegations do not seek to recover from the very contract (the Plan)

containing the forum selection clause.

      Defendants also rely on Thomas-Williams v. MGM Grand Detroit LLC, No.

08-11030, 2009 U.S. Dist. LEXIS 27699 (E.D. Mich. Mar. 31, 2009). In Thomas-

Williams, the plaintiff conceded that her statutory claim stemmed from her

Employment Agreement, which required a work environment that “includes zero

tolerance for sexual harassment and discrimination.” Thomas-Williams, 2009 U.S.

Dist. LEXIS 27699, at *4. Thus, the Plaintiff’s breach of contract claim based on

her employer’s failure to comply with its discrimination policies included the same

operative facts as her federal statutory and state civil rights claims. Thomas-

Williams, 2009 U.S. Dist. LEXIS 27699, at *11-12.         This factual scenario is

different than what is present here because that case did not involve two separate

agreements, one with a forum selection clause governing part of the plaintiff’s

claims and another agreement without such a clause governing the remaining

portion of the plaintiff’s claims.




                                         12
      Additionally, Defendants cite to Ricketts v. Hybris, AG, No. 1:15-CV-277,

2015 WL 13679481 (N.D. Ohio Jun. 19, 2015), where the plaintiff filed fraudulent

inducement and conspiracy to commit fraud claims based on his employer

terminating his employment prior to his stock options becoming vested. The

Ricketts plaintiff’s stock options arose from a Stock Option Plan which contained a

forum selection clause requiring that disputes concerning the plan be brought in

Switzerland. Ricketts, 2015 WL 13679481, at *1. However, these facts are not on

point with the instant matter because the Ricketts plaintiff’s claims solely

concerned stock options which were governed by an agreement containing a forum

selection clause.

      Nor is Rader v. Calloway Laboratories, Inc., No. 15-48-ART, 2015 WL

13675381 (E.D. Ky. Aug. 3, 2015) factually on point because that case involved a

sole non-compete agreement containing a forum-selection clause.           2015 WL

13675381, at *1.      Additionally, because an action had already been filed in

Massachusetts, where the forum selection clause required suit be brought, the

Rader court determined that transfer of plaintiff’s claims that were not subject to

the forum selection clause was appropriate because the two actions involved the

same parties and issues, and when that occurs, “the court in which the first suit was

filed should generally proceed to judgment.” 2015 WL 13675381, at *1.




                                         13
      Conversely, Plaintiff’s claims stem from two separate agreements, one with

a forum selection clause and one without. Defendants also cite to decisions from

circuits other than the Sixth Circuit, however none are factually on point with the

present matter because they do not have multiple claims governed by two

agreements, one with a forum selection clause and one without. See Hisey v.

Qualtek, 753 F. App’x 698, 704 (11th Cir. Oct. 9, 2018) (affirming dismissal of

retaliation claims based on Employment Agreement’s forum selection clause

requiring suit be brought in Pennsylvania); Claudio-de Leon v. Sistema

Universitario Ana G. Mendez, 775 F.3d 41 (1st Cir. 2014) (same); Fagbeyiro v.

Schmitt-Sussman Enters., Inc., No. 17-CV-7056, 2018 U.S. Dist. LEXIS 168162

(S.D.N.Y. Sep. 28, 2018) (same).

      Plaintiff counters that even if this Court determines the forum selection

clause is valid and enforceable, it is nonetheless irrelevant because this case

involves allegations of retaliation, rather than a breach of the parties’ agreement.

Defendants fail to point to any contractual language from the stock agreements that

requires interpretation in order for Plaintiff to maintain his claims, which will

require him to prove that he engaged in protected activity, experienced an adverse

result as a consequence of that protected activity and suffered damages as a result.

Where the dispute does not “arise directly” from the four corners of a contract

containing a forum selection clause and the parties “could not have foreseen being


                                         14
bound by its forum selection clause,” it will not bind the parties. Gen. Envtl. Sci.

Corp. v. Horsfall, 753 F. Supp. 664, 668 (N.D. Ohio 1990) aff’d in par, rev’d in

part on other grounds, Gen. Envtl. Sci. Corp. v. Horsfall, 1994 WL 228256 (6th

Cir. May 25, 1994) (forum selection clause inapplicable because dispute arose out

of plaintiff’s ongoing business relationship with the defendants, not the contract

containing the clause). Plaintiff argues that the relief available to him for the

retaliatory withholding of his compensation lays not in the law governing breach of

contract, but in the statutory framework for whistleblower protection and other

laws designed to shield employees from unlawful retaliation.

      Contrary to Plaintiff’s argument, his claims seeking recovery of stock

options and dividends relate directly to the Plan. Plaintiff seeks relief for the

improper withholding of stock payouts. Thus, this aspect of Plaintiff’s claims falls

within the parameters of “any matter relating [to] the Plan[.]” This language is

“broad,” and the Sixth Circuit “interpret[s] forum selection clauses with ‘related

to’ language as covering” claims of all stripes, from “tort” claims to “consumer

protection claims.” Com-Serv, LLC v. ICE Indus., Inc., No. 3:18-CV-00123-GNS,

2018 WL 3543489, *5 (W.D. Ky. Jul. 23, 2018).

      Yet, the remaining aspect of Plaintiff’s claims—the unlawful withholding of

Plaintiff’s annual bonus— does not relate to the Plan. Thus, this aspect of his

claims is not governed by the forum selection clause in the Plan. This difference


                                         15
makes this case fall outside of the parameters of the “usual case” where the

interests of justice support enforcement of a forum selection clause. Atl. Marine,

571 U.S. at 66. The standard enunciated in Atlantic Marine “depend[s] crucially

on the assumption that a valid forum selection clause will cover each individual

claim.” Lawson v. Global Payments, Inc., No. 18-cv-03360, 2019 U.S. Dist.

LEXIS 157656 (D. Col. Sep. 16, 2019) (quoting Eastcott v. McGraw-Hill Global

Educ. Holdings, LLC, No. 16-904, 2016 U.S. Dist. LEXIS 95708 (E.D. Pa. Jul. 22,

2016)). Without such an assumption, and like the circumstances present here,

“there may be a presumption for transfer as to some parties or claims, but a

presumption against transfer as to others.” Id. (quoting Stephen E. Sachs, Five

Questions After Atlantic Marine, 66 Hastings L.J. 761, 772 (2015).

      When faced with this situation, district courts have either severed the case

into separate actions, “or they have weighed the fact that certain claims are not

subject to transfer among the other public interest factors to determine whether

transfer would be appropriate for the action as a whole.” Id. (citing Sachs at 772-

73). Here, severance of Plaintiff’s claims is not feasible. Forcing Plaintiff to

litigate his claims in two separate courts when the claims stem from the same

operative facts would result in an inefficient use of judicial resources. See Ferens

v. John Deere Co., 494 U.S. 516, 531 (1990)(“We have made quite clear that to

permit a situation in which two cases involving precisely the same issues are


                                         16
simultaneously pending in different District Courts leads to the wastefulness of

time, energy and money that § 1404(a) was designed to prevent.”)(internal

quotation marks omitted); see also Bronstein v. United States Customs & Border

Prot., No. 15-cv-02399-JST, 2016 U.S. Dist. LEXIS 28998, *15 (N.D. Cal. Mar. 7,

2016) (recognizing that transferring tort-based claims so that they would be tried

separately from the plaintiff’s substantively similar claims against a different

defendant would be “needlessly inconvenient and burdensome [and] plainly

contrary to the policy of the federal judiciary of promoting the consistent and

complete adjudication of disputes.”).

      Moreover, the public interest factors do not support transfer. Delaware has

absolutely no connection to the instant dispute. Defendant FCA N.V. is a foreign

corporation organized under the laws of the Netherlands and has a principal place

of business in London, United Kingdom. Defendant FCA North America, LLC’s

sole member is Defendant FCA N.V., thus FCA North America is likewise a

citizen of the Netherlands and the United Kingdom. Defendant FCA US is also a

limited liability company.    FCA US’s sole member is FCA North America.

Therefore, Defendant FCA US is also a citizen of the Netherlands and the United

Kingdom. Conversely, Plaintiff is a citizen of Michigan, the place where the

pertinent agreements were executed and performed, as well as where the alleged

retaliatory conduct occurred. As such, Michigan has an interest in this matter


                                        17
based on Plaintiff’s citizenship and as the location of the operative facts giving rise

to the instant dispute.   Neither party has offered any argument concerning the

congestion of this Court versus a federal or state court in Delaware. In any event,

this Court’s docket is not congested such that delay of this matter will occur.

      Because Michigan has a strong interest in the adjudication of this matter, and

Delaware has no connection to the parties or dispute, as well as the inefficiency of

severing half of Plaintiff’s claims that arise from the same operative facts as the

claims that will remain, this is not the “usual case” under Atlantic Marine.

Therefore, Plaintiff has met his burden demonstrating that transfer of this matter is

unwarranted. See Lawson, 2019 U.S. Dist. LEXIS 157656, at *18 (noting that

even if the court identified by the forum selection clause is more familiar with the

law governing the plaintiff’s claims, this is “not strong enough. . . to override the

interest in judicial economy, which weighs heavily against transferring half of

plaintiff’s claims to a forum with a tenuous connection to the parties’ dispute.”);

see also Eastcott, 2016 U.S. Dist. LEXIS 95708, at *11 (declining to transfer

where the forum selection clause did not govern all of the plaintiff’s claims, thus

“judicial economy heavily favors litigating all claims together[,]” and alleged

copyright infringement occurred in the district creating “a local stake in the

outcome of th[e] dispute.”); Jes Solar Co., Ltd. v. Matinee Energy, Inc., No. CV

12-626 TUC DCB, 2014 U.S. Dist. LEXIS 87995, *7-8 (D. Ariz. Jun. 25, 2014)


                                          18
(denying request to enforce forum selection clause because it would require the

plaintiff to proceed “piecemeal” which contravenes “the interests of justice and

would not be judicially economical.”); Artech Info. Sys., LLC v. ProTek

Consulting, No. PX-17-3468, 2018 U.S. LEXIS 124127, *11 (D. Md. Jul. 25,

2018) (declining to enforce forum selection clause where agreement did not apply

to all of the defendants and severance of claims would “needlessly fracture this

litigation and transform an otherwise fairly routine, localized business dispute into

multidistrict   litigation   spanning      the    continental    United     States.”).

      Defendants’ reliance on Pence v. GEE Grp., Inc., 236 F. Supp.3d 843, 853-

54 (S.D.N.Y. 2017), is distinguishable because in that case there was a sole

indemnity agreement containing a forum selection clause. Id. While only some of

the claims arose from the indemnity agreement containing the forum selection

clause, the Pence court found that transfer of the entire case was appropriate

because the plaintiff failed to articulate any public interest factors and only argued

that transfer of the entire case would “create inconvenience to” him. Id. Similarly,

Defendants reliance on Family Wireless #1 LLC v. Automotive Technologies, Inc.,

is misplaced because that case involved forty-one plaintiffs who all brought

identical claims. No. 15-11215, 2015 WL 5142350, *1 (E.D. Mich. Sep. 1, 2015).

Even though some of the plaintiffs were not bound by a franchise agreement

containing a forum selection clause requiring that suit be brought in Connecticut,


                                          19
the Family Wireless court transferred all of the plaintiffs’ claims to Connecticut

because “the vast majority of Plaintiffs have no connection to this state[,]” and the

defendant was headquartered and had its principal place of business in

Connecticut.    2015 WL 5142350, at *7. Here, Defendant has no connection to

Delaware, and Michigan is where the allegedly retaliatory conduct occurred, as

well as is where the operative agreements were drafted and executed.

      For all of these reasons, the Court will deny Defendants’ Motion to Transfer,

and, Alternatively, to Dismiss under Rule 12(b)(6).

    B. Motion for Leave to File Second Amended Complaint

      In Plaintiff’s present motion, he seeks leave to add an additional claim

alleging violation of the Sarbanes-Oxley Act of 2002. Conversely, Defendants

assert the Plaintiff’s claim fails as a matter of law under the Sarbanes-Oxley Act.

      Federal Rule of Civil Procedure 15(a) provides that a party may file an

amended complaint “only by leave of court or by written consent of the adverse

party.” Fed. R. Civ. P. 15(a). Rule 15(a) provides that such “leave shall be freely

given when justice so requires.” Id. Rule 15 “reinforce[s] the principle that cases

should be tried on their merits rather than the technicalities of pleadings.” Moore

v. Paducah, 790 F.2d 557, 559 (6th Cir. 1986).




                                         20
      The United States Court of Appeals for the Sixth Circuit has identified

various factors that this Court must consider when determining whether to grant

leave to amend:

         Undue delay in filing, lack of notice to the opposing party, bad faith
         by the moving party, repeated failure to cure deficiencies by previous
         amendments, undue prejudice to the opposing party, and futility of
         amendment are all factors which may affect the decision. Delay by
         itself is not sufficient reason to deny a motion to amend. Notice and
         substantial prejudice to the opposing party are critical factors in
         determining whether an amendment should be granted.

Brooks v. Celeste, 39 F.3d 125, 129 (6th Cir. 1994) (citing Head v. Jellico Housing

Auth., 870 F.2d 1117, 1123 (6th Cir. 1989)). “[W]hen there is a lack of prejudice

to the opposing party and the amended complaint is obviously not frivolous or

made as a dilatory maneuver in bad faith, it is an abuse of discretion to deny the

motion.” U.S. v. Marsten Apartments, Inc., 175 F.R.D. 257, 260 (E.D. Mich.

1997).

      This Court concludes that the proposed amendment in the instant case would

be futile at this juncture. A “proposed amendment is futile if the amendment could

not withstand a Rule 12(b)(6) motion to dismiss.” Rose v. Hartford Underwriters

Ins. Co., 203 F.3d 417, 420 (6th Cir. 2000). In the present case, Plaintiff’s

proposed pleading demonstrates this Court lacks jurisdiction over his Sarbanes-

Oxley claim at this stage of the proceedings. The Sarbanes-Oxley Act provides:




                                          21
       (1) In general. A person who alleges discharge or other
       discrimination by any person in violation of subsection (a) may seek
       relief under subsection (c), by–
       (A) filing a complaint with the Secretary of Labor; or
       (B) if the Secretary has not issued a final decision within 180 days of
       the filing of the complaint and there is no showing that such delay is
       due to the bad faith of the claimant, bringing an action at law or
       equity for de novo review in the appropriate district court of the
       United States, which shall have jurisdiction over such an action
       without regard to the amount in controversy.

18 U.S.C. § 1514A(b).

      To pursue a Sarbanes-Oxley retaliation claim in federal court, a plaintiff

must follow the prerequisite administrative procedures. Id. Federal courts lack

subject matter jurisdiction over Sarbanes-Oxley retaliation claims until a plaintiff

files a complaint with “Occupational Safety and Health Administration (“OSHA”)

and afford[s] OSHA the opportunity to resolve the allegations administratively.”

Verble v. Morgan Stanley Smith Barney, LLC, 148 F. Supp. 3d 644 (E.D. Tenn.

2015) (quoting Hanna v. WCI Cmtys., Inc., 348 F. Supp. 2d 1332, 1336 (S.D. Fla.

2004)) (internal quotation marks and citations omitted); see, e.g., Radu v. Lear

Corp., No. 04-40317, 2005 U.S. Dist. LEXIS 49769, 2005 WL 2417625, at *2

(E.D. Mich. Sept. 30, 2005) (dismissing Sarbanes-Oxley claim because Plaintiff

failed to exhaust his administrative remedies by filing a complaint with OSHA);

Mart v. Forest River, Inc., 854 F. Supp. 2. 577, 608 (N.D. Ind. 2012) (same);

Delmore v. McGraw-Hill Cos., Inc., No. 12-CV-1306, 2013 U.S. Dist. LEXIS

97608 (dismissing Sarbanes-Oxley claim because failing to exhaust administrative

                                         22
remedies “deprives the district court of jurisdiction to hear that plaintiff’s

[Sarbanes-Oxley] claim”).

      Here, Plaintiff’s proposed claim states in relevant part that: “Plaintiffs filed a

complaint with Occupational Safety and Health (OSHA), the Department of

Labor’s designated recipient for SOX grievances, on June 13, 2019.” ECF No. 17-

1, PageID.138. The administrative process gives OSHA 180 days to render a final

decision on claims filed before relinquishing jurisdiction to the district courts.

Plaintiff has failed to allow adequate time for the administrative process to

complete prior to seeking relief through this Court. Therefore, because the

proposed amendment is futile, the Court will deny Plaintiff leave to amend the

Complaint without prejudice.

      V. CONCLUSION

      Accordingly, for the reasons articulated above, Defendant’s Motion to

Transfer Under 28 U.S.C. § 1404(a), and, alternatively, to Dismiss under Rule

12(b)(6)[#18] is DENIED.

      Plaintiff’s Motion for Leave to File Second Amended Complaint [#17] is

DENIED WITHOUT PREJUDICE.

      Defendants shall file an Answer to Plaintiff’s First Amended Complaint

within twenty-one days from the date of this Opinion and Order.




                                          23
     SO ORDERED.

Dated: October 7, 2019                           /s/Gershwin A. Drain
                                                 GERSHWIN A. DRAIN
                                                 United States District Judge

                         CERTIFICATE OF SERVICE

          Copies of this Order were served upon attorneys of record on
              October 7, 2019, by electronic and/or ordinary mail.
                              /s/ Teresa McGovern
                                  Case Manager




                                       24
